DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Ono (US 2018/0047913) teaches an OLED with organic layers between an anode and a cathode (paragraphs 98-104). Example 6 gives specific compound for some of the layers (page 162):


    PNG
    media_image1.png
    214
    836
    media_image1.png
    Greyscale


The office notes that the electron transport layer contains ET2 which is represented below (page 162):

    PNG
    media_image2.png
    263
    419
    media_image2.png
    Greyscale

ET2 reads on applicant Formula 1 wherein Y2 and Y12 = N; remaining Y(s) = CH; R1 and R2 = pyridine; R3 = phenyl.
	Ono fails to teach ET2 in hole blocking layer or the light emitting layer as required by independent claim 1.
	Ono fails to teach, suggest or offer guidance that would render obvious placing ET2 in hole blocking layer or the light emitting layer to arrive at the limitations of independent claim 1.
Claims 1-20 allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786